I concur in the foregoing opinion. I write separately, however, to express my concern regarding the lack of a good faith requirement for those persons making a report of suspected child abuse pursuant to the mandatory reporting obligations of R.C.2151.421(A). I understand the desire of the Ohio Legislature to protect children from abuse by mandating that certain persons are required to report suspected child abuse. I question the wisdom of a policy that grants absolute immunity to those persons, however, especially in cases such as this one where the evidence suggests that, at a minimum, there is a question of fact regarding whether the "mandatory" report was made in good faith. Until the legislature changes the statute, however, we are compelled to interpret it as it is written; i.e., those persons reporting suspected child abuse pursuant to the mandatory reporting obligations of R.C. 2151.421(A) are absolutely immune from civil liability, even when the report is made in the absence of good faith.